Citation Nr: 9934835	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-32 929A	)	DATE
	)
	)


THE ISSUE

Whether the June 1997 Board of Veterans' Appeals decision 
which determined that new and material evidence had not been 
submitted sufficient to reopen a claim for service connection 
for a low back disability should be revised or reversed due 
to clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in October 1997, seeking the Board's review 
of a June 1997 Board decision which determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for a low back disability, to 
determine whether that decision involved clear and 
unmistakable error (CUE).

2.  The Board received notice in November 1999 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, the motion seeking the 
Board's review of a June 1997 Board decision which determined 
that new and material evidence had not been submitted 
sufficient to reopen a claim for service connection for a low 
back disability, to determine whether that decision involved 
clear and unmistakable error, should be dismissed.  38 C.F.R. 
§ 20.1404(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (1999), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.


		
	MILO H. HAWLEY
Acting Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



